Exhibit 10.1

 

[image_001.jpg] 

 

CONFIDENTIAL

 

September 9, 2015

 

Jeffrey P. Lucas, CPA, CFA

25 Fairmont Street
Belmont MA 02478

 

BY EMAIL: Jeffrey.lucas@verizon.net

 

Dear Jeff,

 

On behalf of eMagin Corporation ("eMagin" or the "Company"), I am pleased to
offer you the position of Chief Financial Officer and Treasurer, reporting to
Andrew Sculley, CEO and President with an anticipated start date of September
15, 2015. This position requires a very hands-on approach and will require
interaction with other departments such as Product Development, Engineering,
R&D, Sales, Quality, Business Development and Manufacturing.

 

The terms of your new position with the Company are as set forth below:

 

Compensation

 

Your starting base salary for this position will be at a rate of $13,269.23
bi-weekly ($345,000 annualized) in accordance with eMagin's payroll practices.
The annual base salary will be reviewed each year by the Compensation Committee
to determine if such base salary should be increased due to inflation or in
recognition of your services to the Company.

 

You will be eligible for an annual target bonus of 20% tied to the results of
the company: Cash Flow, Revenue and Earnings as agreed to by the Board of
Directors. For 2016 your bonus will be prorated for year ending 2015.

 

Equity-Related Instruments

 

In addition, the Board of Directors have agreed to grant you a stock option to
purchase 75,000 shares of eMagin common stock vesting over three years with a
5-year term at an exercise price equal to the fair market value of the stock on
the date of the grant. These options vest 1/3 per year annually over a three (3)
year period. (The exercise price of the stock option will be set at the fair
market value of the stock on the date of the grant (this would be the date you
start work) . You may accrue your options without being required to exercise and
buy the options for five (5) years, although a major status change to the
company, such as a sale, may force the early exercising of options. The stock
options are subject to any lock-up provisions imposed company-wide. Should you
leave the company in the future for any reason, you will be required to exercise
any vested options upon exit from the company to avoid expiration of your
options within 90 calendar days).

 

eMagin Corporation   ●   2070 Route 52   ●   Hopewell Junction, NY 12533   ●
  845-838-7900

  

 

 

 

Should there be a Change of Control of the Company, immediately prior to the
consummation of such Change of Control, all of your unvested options to purchase
shares of the Company's stock will become fully vested and exercisable. Change
of Control means the sale of all or substantially all the assets of the Company;
any merger, consolidation or acquisition of the Company with, by or into another
corporation, entity or person; or any change in the ownership of more than fifty
percent (50%) of the voting capital stock of the Company in one or more related
transactions.

 

Vacation

 

You will be entitled to 20 vacation days per year, accrued and prorated in
accordance with Company policy.


 

Relocation

 

Reimbursement for the movement of your household goods and cars will apply as
long as they are shipped not later than one year from your start date As part of
this offer, the Company will provide the following relocation package:

 

●Household Goods. The Company will reimburse you for actual, out of pocket costs
incurred in the movement (including packing, shipping and unpacking) of
household goods from your current residence to your new residence in the
Hopewell Junction, NY area. Reimbursement for the packing, shipping and
unpacking assumes typical household goods only. Three quotes from established
moving companies must be submitted to Company management for approval prior to
incurring any such expense.

 

●Temporary Housing. Temporary living at a local hotel will be arranged and paid
for directly by eMagin for a maximum of 30 days.

 

●Storage. Storage of moved goods will be provided for a period not to exceed 2
months. Payment will be made by eMagin directly to the storage company, after
review of quotations (2 minimum) of such established businesses by eMagin.
Expenses attributable to storage beyond this time period will be your
responsibility.

 

●Relocation Allowance. The Company will provide a relocation allowance of
$13,000 to be paid within the first 30 days following employment start date at
eMagin ("Start Date ").

 

The relocation package described in this paragraph is contingent upon your long
term employment and must be reimbursed to eMagin if you voluntarily separate
from eMagin prior to the second anniversary of your Start Date for any reason.
Before incurring any expenses, you will be required to sign a Repayment
Agreement reflecting the foregoing repayment obligations. You will be
responsible for any taxes associated with the relocation allocation. Expenses
associated with relocation may be tax deductible; you should consult your tax
advisor.

 



eMagin Corporation   ●   2070 Route 52   ●   Hopewell Junction, NY 12533   ●
  845-838-7900

 

 2 

 

 

Employee Agreements; Medical Plan

 

Upon reporting to work, as a condition of employment, staff members are required
to sign agreements that include provisions of patent assignment,
non-competition, confidentiality, and code of business conduct requirements. An
EPO type medical plan is currently offered to our employees (see attached
Summary of Benefits).

 

At-Will

 

This employment offer is by no means construed as a contract of employment for a
fixed duration. Your employment is on an "at-will" basis and may be terminated
by you or eMagin at any time for any reason. No one at eMagin is authorized to
enter into any employment agreement, except if in writing and signed by the
President. This letter contains all benefits and entitlements of the position
you're being offered; it specifies your entire compensation.

 

Severance

 

Should the Company terminate your employment for any reason other than for
unsatisfactory performance or gross misconduct, the Company will provide you
with six month's severance pay, paid at your current salary at the time of
termination, provided you sign a separation and release agreement, in form and
substance acceptable to the Company, at the time of termination.

 

* * *

 

This offer is subject to final Board of Directors' approval and is contingent on
a positive background check, please fill out the attached authorization form and
return to our HR Representative — Lucille Mavrokefalos -
Imavrokefalos@emagin.com.

 

I am delighted to be able to make this offer to you, Jeff. Your anticipated
contributions in this position are considered to be a key component to help the
Company grow. High performance in this position, coupled with success in our
display development and manufacturing efforts, should provide you the
opportunity for professional and financial growth in the years to come.

 

If this offer is acceptable to you, please sign and return the enclosed copy of
this letter. I look forward to a favorable reply.

 

Sincerely,

 

/s/ Andrew Sculley   Andrew Sculley   President and CEO  

 

Understood and accepted:  /s/ Jeffrey Lucas   September 10, 2015     Jeffrey
Lucas   Date  

  

eMagin Corporation   ●   2070 Route 52   ●   Hopewell Junction, NY 12533   ●
  845-838-7900



 

 

3



 

